Citation Nr: 1426583	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-26 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to perform "any type of employment" due to his service-connected disabilities.  He is presently service-connected for ankylosing spondylitis of the lumbar spine, rated 40 percent, ankylosing spondylosis of the cervical spine, rated 30 percent, bilateral hearing loss, rated 20 percent, and ankylosing spondylitis of the thoracic spine, rated 10 percent.  The VA examinations that were the basis for the current ratings assigned for these disabilities were conducted in August 2005 (audiology), October 2005 (spine), and March 2006 (spine).  The Veteran has not been examined by VA to assess the severity of these disabilities since.  The Board notes that the Veteran was scheduled for new examinations in January 2010, but failed to report.  Although there is no evidence of why the Veteran failed to report (to establish good cause), the Board finds that there is an incomplete record on which to decide this matter and thus, the Veteran should be afforded another opportunity to report for examinations.

The Board stresses to the Veteran, that while VA has a duty to assist him in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated treatment records relevant to the claim on appeal.

2.  Arrange for a VA examination to determine the current severity of the Veteran's service-connected spine disabilities (ankylosing spondylitis with osteoporosis of the lumbar, cervical, and thoracic spine).  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.

3.  Arrange for a VA examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran's claims files (including this remand) must be reviewed by the examiner in conjunction with the examination.

4.  Thereafter, arrange for a medical opinion as to the impact of the Veteran's service-connected disabilities on his ability to engage in substantially gainful employment consistent with his education and experience.  Specifically, the opinion provider should comment on the restrictions and limitations due to each service-connected disability, and should explain the combined effect of all of the Veteran's service connected disabilities on his ability to maintain employment.  The Veteran is presently service-connected for ankylosing spondylitis of the lumbar spine, ankylosing spondylosis of the cervical spine, bilateral hearing loss, and ankylosing spondylitis of the thoracic spine.

It is noted that the Veteran completed high school and last worked in security for a construction company in 2005.

A complete rationale for the opinion should be provided.

5.  When the development requested above has been completed, the case should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



